08-5540-bk
    In re: Silicon Graphics, Inc.



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
“(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 16th day of December, two thousand nine.

    PRESENT:
              ROBERT A. KATZMANN,
              DEBRA ANN LIVINGSTON,
              GERARD E. LYNCH,
                             Circuit Judges.
    __________________________________________

    In Re: Silicon Graphics, Inc.,

                                    Debtor,


    William Kuntz III,

                                    Appellant,

                        v.                                    08-5540-bk


    Silicon Graphics, Inc.,

                   Appellee.
    ___________________________________________
FOR APPELLANT:      William Kuntz III,pro se, Nantucket, MA


FOR APPELLEE:       ADAM STROCHAK (Shai Y. Waisman, on the brief),
                    Weil, Gotshal & Manges, LLP, New York, NY


     Appeal from a judgment of the United States District Court

for the Southern District of New York (Batts, J.).

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the Appellant’s motion for an indefinite stay of

this appeal be DENIED and the judgment of the district court be

AFFIRMED.

     In this appeal, Appellant challenges the district court’s

September 29, 2008 order affirming the bankruptcy court’s June

20, 2007 order denying Appellant’s motion to reinstate his claim

against the bankruptcy estate.   That claim had been expunged by

the bankruptcy court’s order entered January 9, 2007.   We presume

the parties' familiarity with the facts and issues in this

appeal.

     In an appeal from a district court order affirming a

decision of the bankruptcy court, this Court reviews "the

bankruptcy court decision independently accepting its factual

findings unless clearly erroneous, but reviewing its conclusions

of law de novo."   Ball v. A.O. Smith Corp., 451 F.3d 66, 69 (2d



                                 2
Cir 2006).   Generally, the denial of a motion for reconsideration

is reviewed for an abuse of discretion.   See Transaero, Inc. v.

La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir. 1998).

     We AFFIRM, substantially for the reasons stated by the

bankruptcy court.   The court did not abuse its discretion in

construing the motion to reinstate the claim as one for

reconsideration of the bankruptcy court’s order expunging the

claim, nor did it abuse its discretion in denying the motion.

Appellant’s argument that opposing counsel was responsible for

Appellant’s failure timely to appeal because counsel failed to

personally notify Appellant of items entered on the bankruptcy

court docket is without merit, particularly so where those items

were properly served upon Appellant at the address he had

provided for that purpose.   See U.S. ex rel. McAllan v. City of

New York, 248 F.3d 48, 53 (2d Cir. 2001) (per curiam) (litigants

have a duty to monitor the docket sheet for orders they wish to

appeal).

     We have considered all of Appellant’s remaining arguments,

and find them to be without merit.


                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk

                               By:__________________________


                                 3